Citation Nr: 9909075	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-16 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a special monthly pension.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to 
December 1958.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1998, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

The Board notes that on his VAF-9, received in September 1998 
he requested a travel board hearing.  In March 1999 he was 
contacted, and reaffirmed his desire for a hearing before the 
board at the local RO.  The Board concludes that the claim 
must be remanded for a travel board hearing.

Therefore this claim is REMANDED to the RO for the following:

The RO should schedule the veteran for 
the next available travel board hearing.

Upon completion of the above described item, the RO should 
return the claim to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








- 3 -


